Title: To Thomas Jefferson from J. Phillipe Reibelt, 30 January 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Monsieur le President!
                            Baltimore le 30 Janv. 1806.
                        
                        Mr. Ducatel, dont j’ai deja eû l’honneur de Vous parler, desirant que deux Liqueurs de sa Composition
                            parviennent a Votre Connaissance, et m’ayant—depuis que je suis de retour de Monticello—continuellement engagè de Vous
                            en presenter a cet effet des echantillons, Je Vous previens, que j’ai remis au Stage—qui part aujourdhui—une bouteille de
                            chaque espece, a Votre Adresse.
                        Je Vous observe en même tems—en sincere admiration de l’extreme puretè de Vos principes, et delicatesse de
                            sentimens a ces sujets, qu’elles sont portèes sur mon Compte a 250 Cents, d’ou elles passeront tot ou tard sur le premier
                            que j’aurois a Vous faire.
                        C’est même une Marque gracieuse de distinction, que Vous voulez bien—au lieu de me donner une Lettre pour le
                            Gouverneur, lui ecrire quelques Mots sur ma personne—directement—par la quelle Vous continuez, d’augmenter dans mon
                            Coeur la Masse des ressentiments de Vos bienfaits. J’ai recu Votre Lettre hier apres midi.
                        Je suis encore ici—parceque le General a demandè de l’office du Collecteur—un rapport prealable, sur les
                            questions, si mes deux surétes etoient Citoyens des Etats Unis, et Satisfaisantes aux quelles—le Vieux Collecteur etant
                            tres malade—le Deputè Collecteur a repondu affirmativement, dans les termes suivants:
                        “There name are Aug. J. Schwarze, and Cristian Mayer. They are fully sufficient — They are held in high
                            estimation in this office, and are frequently admitted here in sureties and for large amounts of duties” 
                  Je n’aurois certainement, particulierement par mon profond Respect pour Vous—pas òse, d’en presenter
                            d’autres — Au reste, un homme qui a occupè des tels emplois que Moi, en Europe, et qui est tant republicain, est en regle
                            incapable d’agir autrement dans les Affaires de service, qu’avec toute la precaution possible. — Plus tot perir, que de
                            Compromettre Celui qui m’a nommè, et pour lequel je suis depuis bien plus que 20 ans penetrè d’un sentiment qui l’approche
                            de l’Adoration. Il paroit, que le General me juge differement, et cela me fait d’autant plus de peine que je ne suis pas
                            pour le Moment dans une Situation heureuse. 
                  Je Vous offre les plus prof. et les plus purs. homages.
                        
                            Reibelt
                            
                        
                        
                            P.S. Une des Liqueurs en Question, qui est titrèe: Garur, pourra etre prise dans 15 jour a 3 semaines de
                                Madame Randolph, comme medecine tres fortifiante a l’estomac.
                        
                    